Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Terrell Dewayne Dopson, Appellant                      Appeal from the 4th District Court of Rusk
                                                        County, Texas (Tr. Ct. No. CR17-110).
 No. 06-18-00027-CR         v.                          Opinion delivered by Justice Burgess, Chief
                                                        Justice Morriss and Justice Moseley
 The State of Texas, Appellee                           participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to indicate that Dopson pled
“true” to the single revocation allegation and violated “Term 15” of the terms and conditions of
his community supervision. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Terrell Dewayne Dopson, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED AUGUST 8, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk